

116 HR 7165 IH: District of Columbia Government Title Equality Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7165IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Ms. Fudge (for herself and Ms. Norton) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the District of Columbia Home Rule Act to redesignate the Office of the Mayor of the District of Columbia as the Office of the Governor of the District of Columbia and to redesignate the Council of the District of Columbia as the Legislative Assembly of the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the District of Columbia Government Title Equality Act. 2.Redesignation of Office of Mayor of District of Columbia as Office of Governor of District of Columbia(a)RedesignationSection 421(a) of the District of Columbia Home Rule Act (sec. 1–204.21(a), D.C. Official Code) is amended to read as follows:(a)There is established the Office of the Governor of the District of Columbia, and the Governor shall be elected by the registered qualified electors of the District..(b)Treatment of current MayorFor purposes of section 421(a) of the District of Columbia Home Rule Act, as amended by subsection (a), the individual holding the office of Mayor of the District of Columbia as of the date of the enactment of this Act shall be deemed to have been elected to the office of Governor of the District of Columbia by the registered qualified electors of the District.(c)References in lawAny reference to the Office of the Mayor of the District of Columbia in any law, rule, or regulation of the United States or the District of Columbia shall be deemed to refer to the Office of the Governor of the District of Columbia, and any reference to the Mayor of the District of Columbia in any law, rule, or regulation of the United States or the District of Columbia shall be deemed to refer to the Governor of the District of Columbia.3.Redesignation of Council of District of Columbia as Legislative Assembly of District of Columbia(a)RedesignationSection 401(a) of the District of Columbia Home Rule Act (sec. 1–204.01(a), D.C. Official Code) is amended to read as follows:(a)There is established a Legislative Assembly of the District of Columbia, consisting of Representatives who shall be elected by the registered qualified electors of the District..(b)Treatment of current MembersFor purposes of section 401(a) of the District of Columbia Home Rule Act, as amended by subsection (a), any individual holding the office of Member of the Council of the District of Columbia as of the date of the enactment of this Act shall be deemed to have been elected to the office of Representative of the Legislative Assembly of the District of Columbia by the registered qualified electors of the District.(c)References in lawAny reference to the Council of the District of Columbia in any law, rule, or regulation of the United States or the District of Columbia shall be deemed to refer to the Legislative Assembly of the District of Columbia, and any reference to a Member of the Council of the District of Columbia in any law, rule, or regulation of the United States or the District of Columbia shall be deemed to refer to a Representative of the Legislative Assembly of the District of Columbia.4.Redesignation of Chair of Council of District of Columbia as Speaker of Legislative Assembly of District of Columbia(a)RedesignationSection 411(a) of the District of Columbia Home Rule Act (sec. 1–204.11(a) D.C. Official Code) is amended to read as follows:(a)The Speaker of the Legislative Assembly of the District of Columbia shall be the presiding officer of the Legislative Assembly..(b)Treatment of current chairFor purposes of section 411(a) of the District of Columbia Home Rule Act, as amended by subsection (a), the individual holding the office of Chair of the Council of the District of Columbia as of the date of the enactment of this Act shall be deemed to have been elected to the office of Speaker of the Legislative Assembly of the District of Columbia by the registered qualified electors of the District.(c)References in lawAny reference to the Office of the Chair of the Council of the District of Columbia in any law, rule, or regulation of the United States or the District of Columbia shall be deemed to refer to the Office of the Speaker of the Legislative Assembly of the District of Columbia, and any reference to the Chair of the Council of the District of Columbia in any law, rule, or regulation of the United States or the District of Columbia shall be deemed to refer to the Speaker of the Legislative Assembly of the District of Columbia.